Case 2:19-cv-00050-RWS-RSP Document 66 Filed 05/20/20 Page 1 of 4 PageID #: 1160



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   BOOKER T. HUFFMAN,                              §
                                                   §
                    Plaintiff,                     §
                                                   §
   v.                                              §
                                                   §
                                                            Case No. 2:19-cv-00050-RWS-RSP
   ACTIVISION PUBLISHING, INC.,                    §
   ACTIVISION BLIZZARD, INC.,                      §
   MAJOR LEAGUE GAMING CORP., and                  §
   TREYARCH CORPORATION,                           §
                                                   §
                   Defendants.                     §

                                     MEMORANDUM ORDER

         Before the Court is the Motion to Compel Plaintiff Booker T. Huffman to Produce

  Responsive Documents, filed by Defendants Activision Publishing, Inc., Activision Blizzard, Inc.,

  Major League Gaming Corp., and Treyarch Corporation (collectively, the “Defendants”). Dkt. No.

  61. After consideration, the motion is GRANTED IN PART.

         Plaintiff Booker T. Huffman (“Plaintiff”) alleges that Defendants copied his character “G.I.

  Bro.” to create the character “Prophet” for their video game Call of Duty: Black Ops 4. Pursuant

  to this theory, Plaintiff filed an action against Defendants, alleging copyright infringement under

  17 U.S.C. § 501 and violation of the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §

  1202. See Dkt. No. 55.

         For his claim of copyright infringement under § 501, Plaintiff seeks damages under a theory

  of infringer profits “pursuant to 17 U.S.C. § 504(b)” only. Dkt. No. 64 at 1 (quoting Dkt. 55 at ¶

  31). Plaintiff does not seek his own actual damages or statutory damages. Id. (citing §§ 504(b)–

  (c)). For his DMCA claim, Plaintiff seeks “statutory damages pursuant to 17 U.S.C. §

  1203(c)(3)(B)” only. Id. at 1–2 (quoting Dkt. No. 55 at ¶ 36). Plaintiff does not seek his own actual
Case 2:19-cv-00050-RWS-RSP Document 66 Filed 05/20/20 Page 2 of 4 PageID #: 1161



  damages or infringer profits allowed under § 1203(c)(2). Plaintiff also seeks reasonable attorney’s

  fees pursuant to § 1203(b)(5). Id. at 2.

         Defendants file this motion to compel Plaintiff to produce responsive documents related to

  works involving the character “G.I. Bro.” Defendants seek two categories of documents: (1)

  documents related to Plaintiff’s licensing of his own likeness for other video games; and (2)

  QuickBooks files related to Plaintiff’s revenues and profits from selling G.I. Bro comic books and

  posters. Id. at 1. The parties dispute whether the requested information is relevant to Plaintiff’s

  damages claims and therefore discoverable.

         “Parties may obtain discovery regarding any nonprivileged matter that is relevant to any

  party’s claim or defense and proportional to the needs of the case . . . .” FED. R. CIV. P. 26(b)(1).

  “Information within the scope of discovery need not be admissible in evidence to be discoverable.”

  Id.

         Defendants advance three reasons why the requested material is discoverable. Dkt. No. 61.

  First, Defendants contend that the materials are relevant to any determination of the statutory

  damages sought pursuant to § 1203(c)(3)(B), since “a plaintiff’s ‘lost revenues’ and ‘the difficulty

  in proving actual damages’ are relevant factors in determining the appropriate scope of such

  damages.” Id. at 4 (quoting Energy Intelligence Grp., Inc. v. Kayne Anderson Capital Advisors,

  948 F.3d 261, 269 (5th Cir. 2020)). Second, they argue the requested materials are “relevant to

  Plaintiff’s infringer’s profits theory [pursuant to § 504(b)] because they reflect the money

  Defendants allegedly saved by not licensing Plaintiff’s likeness.” Id. at 5. Third, Defendants argue

  that “these documents are directly relevant to Defendants’ independent creation defense.” Id. at 6.

  Defendants claim that they will show that they could have licensed the “G.I. Bro” image directly




                                                  2/4
Case 2:19-cv-00050-RWS-RSP Document 66 Filed 05/20/20 Page 3 of 4 PageID #: 1162



  from Plaintiff for less money than they spent creating the image, which would lend support to their

  independent creation defense.

          Plaintiff counters each of Defendants’ arguments in turn. Dkt. No. 64. Turning to

  Defendants’ first argument, Plaintiff contends that a plaintiff’s lost revenues and the difficulty of

  proving actual damages are not relevant to the scope of statutory damages under § 1203(c)(1)(B).

  Id. at 6. Plaintiff argues that Defendants quoted a section in Energy Intelligence Grp. dealing with

  copyright infringement, not violations of the DMCA, and that the Fifth Circuit was careful to

  distinguish the two. As for Defendants’ second argument, Plaintiff argues that “when a copyright

  owner does not seek actual damages under § 504(b), evidence of what those actual damages might

  have been is not relevant to the amount of the defendant’s infringer profits under § 504(b).” Id. at

  4. As for Defendants’ independent creation argument, Plaintiff argues that “[i]f Defendants

  independently created their ‘Prophet’ images, they do not need evidence from Plaintiff to try to

  prove it.” Id. at 8. Finally, Plaintiff states that the QuickBooks files related to Plaintiff’s revenues

  and profits from selling G.I. Bro comic books and posters do not exist in the detailed manner that

  Defendants request. Id. at 9 (citing Dkt. No. 64-3 at ¶¶ 3–5) (“I do not segregate nor record in any

  way the different sources of those funds”).

          After consideration, the Court finds that Defendants have made an adequate showing of

  relevance, particularly regarding the possible relevance to appropriate statutory damages.

  Therefore, Plaintiff is required to promptly produce the first category of materials—documents

  related to Plaintiff’s licensing of his own likeness for other video games. However, based on

  Plaintiff’s representation that the second category of items does not exist as requested, Plaintiff is

  not required to provide QuickBooks files related to Plaintiff’s revenues and profits from selling

  G.I. Bro comic books and posters.




                                                   3/4
Case 2:19-cv-00050-RWS-RSP Document 66 Filed 05/20/20 Page 4 of 4 PageID #: 1163



        For the reasons set forth herein, the Court GRANTS IN PART Defendants’ Motion as

  provided above.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 20th day of May, 2020.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                             4/4
